Case 1:08-cr-00571-BMC Document 121-11 Filed 05/12/20 Page 1 of 4 PageID #: 3134




              EXHIBIT K
Case 1:08-cr-00571-BMC Document 121-11 Filed 05/12/20 Page 2 of 4 PageID #: 3135
Case 1:08-cr-00571-BMC Document 121-11 Filed 05/12/20 Page 3 of 4 PageID #: 3136

 Memorandum from the Attorney General                                                Page 2
 Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19


          While BOP has taken extensive precautions to prevent COVID-19 from entering its
 facilities and infecting our inmates, those precautions, like any precautions, have not been perfectly
 successful at all institutions. I am therefore directing you to immediately review all inmates who
 have COVID-19 risk factors, as established by the CDC, starting with the inmates incarcerated at
 FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you determine that
 COVID-19 is materially affecting operations. You should begin implementing this directive
 immediately at the facilities I have specifically identified and any other facilities facing similarly
 serious problems. And now that I have exercised my authority under the CARES Act, your review
 should include all at-risk inmates-not only those who were previously eligible for transfer.

         For all inmates whom you deem suitable candidates for home confinement, you are
 directed to immediately process them for transfer and then immediately transfer them following a
 14-day quarantine at an appropriate BOP facility, or, in appropriate cases subject to your case-by-
 case discretion, in the residence to which the inmate is being transferred. It is vital that we not
 inadvertently contribute to the spread of COVID-19 by transferring inmates from our facilities.
 Your assessment of these inmates should thus be guided by the factors in my March 26
 Memorandum, understanding, though, that inmates with a suitable confinement plan will generally
 be appropriate candidates for home confinement rather than continued detention at institutions in
 which COVID-19 is materially affecting their operations.

         I also recognize that BOP has limited resources to monitor inmates on home confinement
 and that the U.S . Probation Office is unable to monitor large numbers of inmates in the community.
 I therefore authorize BOP to transfer inmates to home confinement even if electronic monitoring
 is not available, so long as BOP determines in every such instance that doing so is appropriate and
 consistent with our obligation to protect public safety.

         Given the speed with which this disease has spread through the general public, it is clear
 that time is of the essence. Please implement this Memorandum as quickly as possible and keep
 me closely apprised of your progress.

 II.     PROTECTING THE PUBLIC

         While we have a solemn obligation to protect the people in BOP custody, we also have an
 obligation to protect the public. That means we cannot simply release prison populations en masse
 onto the streets. Doing so would pose profound risks to the public from released prisoners
 engaging in additional criminal activity, potentially including violence or heinous sex offenses.

          That risk is particularly acute as we combat the current pandemic. Police forces are facing
 the same daunting challenges in protecting the public that we face in protecting our inmates. It is
 impossible to engage in social distancing, hand washing, and other recommend steps in the middle
 of arresting a violent criminal. It is thus no surprise that many of our police officers have fallen
 ill with COVID-19, with some even dying in the line of duty from the disease. This pandemic has
 dramatically increased the already substantial risks facing the men and women who keep us safe,
 at the same time that it has winnowed their ranks while officers recover from getting sick, or self-
 quarantine to avoid possibly spreading the disease.
Case 1:08-cr-00571-BMC Document 121-11 Filed 05/12/20 Page 4 of 4 PageID #: 3137
